UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 000-27974 CIMATRON LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 11 Gush Etzion St., Givat Shmuel 54030, Israel (Address of principal executive offices) Ilan Erez 11 Gush Etzion St., Givat Shmuel 54030, Israel Telephone +972-732370114 Facsimile: +972-732370115 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, par value NASDAQ Capital Market NIS 0.10 per share Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the registrant’s classes of capital or common stock as of the close of the period covered by the annual report: 9,299,992Ordinary Shares, par value NIS 0.10 per share Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Not applicable Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: xU.S. GAAP oInternational Financial Reporting Standards as issued oOther by the International Accounting Standards Board If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No 2 Table of Contents PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 4 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 4 ITEM 3. KEY INFORMATION 4 ITEM 4. INFORMATION ON THE COMPANY 18 ITEM 4A. UNRESOLVED STAFF COMMENTS 33 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 34 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 50 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 62 ITEM 8. FINANCIAL INFORMATION 66 ITEM 9. THE OFFER AND LISTING 67 ITEM 10. ADDITIONAL INFORMATION 68 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 92 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 93 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 93 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 93 ITEM 15. CONTROLS AND PROCEDURES 94 ITEM 16A.AUDIT COMMITTEE FINANCIAL EXPERT 94 ITEM 16B.CODE OF ETHICS 95 ITEM 16C.PRINCIPAL ACCOUNTANT FEES AND SERVICES 95 ITEM 16D.EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 96 ITEM 16E.PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 97 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 97 ITEM 16G.CORPORATE GOVERNANCE 97 PART III ITEM 17. FINANCIAL STATEMENTS 99 ITEM 18. FINANCIAL STATEMENTS 99 ITEM 19. EXHIBITS 99 SIGNATURES 3 PART I Item 1. Identity of Directors, Senior Management and Advisers. Not Applicable Item 2. Offer Statistics and Expected Timetable. Not Applicable Item 3. Key Information. Selected Financial Data Our historical consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) and are presented in U.S. dollars.The selected historical consolidated financial information as of December 31, 2009 and 2010 and for each of the three years ended December 31, 2008, 2009 and 2010 have been derived from, and should be read in conjunction with, our consolidated financial statements and the notes thereto appearing elsewhere in this annual report.The selected financial data as of December 31, 2006, 2007 and 2008 and for each of the years ended December 31, 2006 and 2007 have been derived from our audited financial statements not included in this annual report. The information presented below is qualified by the more detailed historical consolidated financial statements set forth in this annual report, and should be read in conjunction with those consolidated financial statements, the notes thereto and the discussion under “Item 5 - Operating and Financial Review and Prospects” included elsewhere in this annual report. Year Ended December 31, (In thousands of US$, except per share data) Consolidated Statement of Income Data: Revenue: Products Services Total Cost of revenue: Products Services Total Gross profit Research and development costs, net Selling, general andadministrative expenses Operating profit (loss) ) 48 Financial income (expenses), net 97 19 ) Company’s equity in results of affiliated company - - - ) ) Other income (expenses) (6
